Citation Nr: 9903231	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected anxiety disorder, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected hypertension.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1980, and February 1983 to January 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1998, the veteran 
testified before the undersigned member of the Board by means 
of a videoconference hearing.  At the September 1998 hearing, 
the hypertension issue was incorrectly described as 
entitlement to a rating in excess of 10 percent.  However, 
the correct issue is as styled on the first page of this 
decision. 


REMAND

The Board notes that the veteran reported during his 
September 1998 video-conference hearing that he had been 
hospitalized for treatment relating to anxiety disorder at a 
private facility in July 1998.  These records should be 
obtained for the Board's review.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

With regard to the veteran's hearing loss increased rating 
claim, the Board observes that service connection has only 
been established for right ear hearing loss.  At an October 
1995 hearing, the veteran indicated that his hearing loss had 
increased in severity since his most recent audiological 
examination, in December 1994.  While recognizing the rating 
criteria under 38 C.F.R. § 4.85, the Board believes that 
another audiological examination is appropriate given the 
veteran's testimony and the need for additional development 
of the anxiety disorder issue as discussed above.  

Likewise, noting the veteran's testimony regarding increased 
symptomatology related to his service-connected hypertension 
and recently increased medication, it would seem appropriate 
to develop the medical record with regard to this disability 
as well so as to ensure an accurate and current record for 
appellate review.  

1.  After obtaining any necessary consent 
to the release of medical records, the RO 
should contact Richland County Memorial 
Hospital in Olney, Illinois, and request 
all records associated with the reported 
hospitalization at that facility in June 
or July 1998. where the veteran was 
hospitalized for anxiety disorder in July 
1998.  Any records associated with this 
request should be associated with the 
claims file. 

2.  In order to ensure that any recent VA 
medical records are considers, the RO 
should also take appropriate action to 
associate with the claims file any 
pertinent VA medical records not already 
of record. 

3.  The veteran should be afforded a VA 
audiometric examination to determine the 
current degree of hearing loss.  

4.  The veteran should also be afforded a 
VA cardiology and diseases of the heart 
examination to determine the severity of 
his service-connected hypertension.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, and an 
appropriate study of blood pressure 
readings should be undertaken.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and to clearly report on any 
medications prescribed for the veteran's 
hypertension.  

5.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain the severity of his service-
connected anxiety disorder.  The claims 
file should be made available to the 
examiner in connection with the 
examination.  The examiner should clearly 
report all psychiatric symptoms in 
according with both the pre-November 1996 
rating criteria and the current rating 
criteria.  

6.  After completion of the above, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal. 




		
ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 4 -


